ORDER

PER CURIAM.
Pedro Luis (“Defendant”) appeals from his conviction of voluntary manslaughter and armed criminal action. Defendant was charged with murder in the second degree, Section 565.021,1 and armed criminal action, Section 571.015. After a jury trial, Defendant was convicted of the lesser included offense of voluntary manslaughter and armed criminal action. He was sentenced to ten years for voluntary manslaughter and five years for armed criminal action, to be served consecutively. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).

. All statutory references are to RSMo. 2000, unless otherwise indicated.